Exhibit 10.1

 

[ex10-1_001.jpg] 

 

Under the Credit reporting Act 2013 lenders arc required to provide customer and
credit information for credit applications and credit agreements of €500 and
above to the Central Credit Register. This information will be held on the
Central Credit Register and may be used by other lenders when making decisions
on your credit applications and agreements.

 

The Central Credit Register is maintained and operated by the Central Bank of
Ireland. For information on your rights and duties under the Credit Reporting
Act 2013 please refer to the factsheet prepared by the Central Bank of Ireland.
This factsheet is available on www.centralcreditregister.ie.

 

The Directors

Exaxe Limited

70 Sir John Rogerson’s Quay

Dublin 2

 

____ June 2019

 

Dear Sirs

 

Euro overdraft facility

 

HSBC France, Dublin Branch (the Bank) is pleased to offer Exaxe Limited (the
Borrower) the facilities referred to below (each a Facility and together the
Facilities) on the terms and subject to the conditions set out in this letter
(the Facility Letter).

 

The Bank recommends that the Borrower seek independent advice before accepting
the offer in the Facility Letter.

 

Capitalised terms used and not otherwise defined in the Facility Letter shall
have the meanings given to them in the Schedule to the Facility Letter entitled
“Definitions”. Words denoting the singular include the plural and vice versa and
any words denoting any gender include all genders.

 

Limit

 

The amount of the Facility (the Limit) will be €400,000 (four hundred thousand
Euro) and shall be used by the Borrower for working capital purposes. The
Facility will be available on the following account (the Facility Current
Account):

 

Facility Current Account   Currency  411-021462-001   EUR 

 

Availability

 

The Bank may at any time withdraw the Facility and/or demand repayment of all
sums owing to it whereupon all amounts borrowed under the Facility (together
with accrued and unpaid interest) shall become immediately due and payable.
Following withdrawal and/or demand, no further utilisations may be made under
the Facility. Without prejudice to the rights of the Bank under the Facility
Letter, the Facility is subject to review from time to time and in any case in
May 2020. The terms on which any such review may be conducted are at the sole
discretion of the Bank.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 

 

 

 

 [ex10-1_001.jpg]

 

The Borrower may, at any time, without penalty repay the amount owing to the
Bank, together with any interest and charges owing, and advise the Bank, in
writing, that the Facility is no longer required.

 

Interest Rate

 

Interest in respect of the Facility will be payable at the rate of:

 

(a) 3.5% per annum over the prevailing European Central Bank Rate on amounts up
to the Limit; and     (b) 7% per annum over the prevailing European Central Bank
Rate on amounts over the Limit.

 

provided that, should the prevailing European Central Bank Rate at any time
become a negative rate, the European Central Bank Rate will be deemed to be zero
for the purposes of the calculation of the interest hereunder.

 

Security

 

The Borrower’s obligations to the Bank under the Facility Letter will be secured
by:

 

(a) all existing security (if any) and any future security held by the Bank for
those obligations; and     (b) security in the Bank’s preferred form as set out
in the Security Schedule, (together the Security).

  

Where Security is provided by a holding company of the Borrower or a subsidiary
company of the Borrower or of any holding company of it, each such holding
company or subsidiary company is referred to as a Company.

 

The Security is required as a secondary source of repayment in the event that
the Borrower fails to repay the Facility as set out in the Facility Letter.

 

Pre-Utilisation Conditions

 

The Facility will not become available until the conditions set out in the
Pre-Utilisation Conditions Schedule (the Pre-Utilisation Conditions) have been
complied with to the satisfaction of the Bank.

 

The Borrower hereby agrees that the Pre-Utilisation Conditions are for the sole
exclusive benefit of the Bank, are severable and any of them may be waived by
the Bank in whole or in part at its absolute discretion and on such conditions
as it shall think fit without the consent of the Borrower or any guarantor.

 

Condition Subsequent

 

The filing of a Form Cl by the Borrower with the Companies Registration Office
within 21 days of the date of execution of the Security Document.

 

Utilisations

 

Utilisations under the Facility shall be subject to the Bank’s current practice
from time to time which practice will be explained on request as utilisations
are requested.

  

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.



 



2

 

 

[ex10-1_001.jpg]

 



Undertakings and Representations

 

Without affecting the Bank’s right at any time to withdraw the Facility and/or
demand repayment of all sums owing to it, the Borrower will:

 

(a)give the undertakings (the Undertakings) set out in the Undertakings Schedule
to the Bank which will remain in force until the Facility has been repaid in
full; and    (b)make the representations and warranties set out in the
Representations Schedule to the Bank.

 

Terms and Conditions

 

Further details of the terms and conditions that apply to the Facility are set
out in the General Terms and Conditions and other Schedules attached to the
Facility Letter. The General Terms and Conditions and other Schedules are
incorporated into the Facility Letter. In the event of any conflict between the
Facility Letter and a provision of the General Terms and Conditions or any such
Schedule, the Facility Letter shall take precedence.

 

The Bank may, at its discretion, change any of the provisions of the Facility
Letter (including fees and/or the General Terms and Conditions and other
Schedules attached) by giving at least 30 days’ written notice sent to the
Borrower. 

 

Set-Off

 

The Bank may, without prior notice to the Borrower, apply any credit balance
(whether or not then due and in whatever currency) which is at any time held by
any office or a branch of the Bank for the account of the Borrower in or towards
satisfaction of any sum payable (whether or not then due) by the Borrower under
the Finance Documents. The Bank is not obliged to exercise any of its rights
under this clause, which are without prejudice, and in addition, to any right of
set-off, combination or consolidation of accounts, lien or similar right which
the Bank has under any applicable law.

 

Acceptance

 

To accept this offer please arrange for the enclosed copy of the Facility Letter
to be signed and returned to the address above to arrive no later than 28 days
from the date of the Facility Letter or such other period as the Bank may agree.
The acceptance date will be the date of receipt at this office of the enclosed
copy duly completed. If not accepted within this period, the offer will lapse.

 

Yours faithfully,

 

/s/ Lorraine Donnelly   /s/ Glenn Whelan Lorraine Donnelly   Glenn Whelan Head
of Global, Liquidity and Cash Management   Senior Relationship Manager

For and on behalf of

HSBC France, Dublin Branch

 

For and on behalf of

HSBC France, Dublin France

 

Schedules:

Security Schedule

Pre-Utilisation Conditions Schedule

Undertakings Schedule

Representations Schedule

General Terms and Conditions

Definitions

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 



3

 

 

[ex10-1_001.jpg]

 

SECURITY SCHEDULE

 

●Debenture between the Borrower and the Bank comprising a fixed and floating
charge over the Borrower’s assets specified therein and dated on or about the
date hereof.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820,

Ireland Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 

4

 

  

[ex10-1_001.jpg]

 

PRE-UTILISATION CONDITIONS SCHEDULE

 

Acceptance of the Facility Letter

 

Receipt by the Bank of the Facility Letter accepted on behalf of the Borrower by
all appropriate signatories.

 

Authorisations

 

(a)Receipt by the Bank of a copy of the certificate of incorporation (together
with all applicable, if any, certificate(s) of incorporation on a change of name
and certificate of incorporation) and the constitutional documents of the
Borrower certified as up to date by the company secretary or a director.

 

(b) Receipt by the Bank of certified copy of board resolutions of the directors
of the Borrower:

 

(i)approving the Facility Letter and authorising a person or persons to accept
the Facility Letter;

 

(ii)approving any Security to be given by the Borrower and authorising persons
to execute that Security; and

 

(iii)approving the provision of a certificate from a director of the Borrower as
referred to in (e) below.

 

The board resolutions are to be certified as true and correct by the chairman of
the board meeting and the company secretary or a director.

 

(c) A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

 

(d) Receipt by the Bank of a certificate from a director or the secretary of the
Borrower, in form and substance acceptable to the Bank, confirming, amongst
other things, that (i) borrowing or guaranteeing, as appropriate, the Facility
would not cause any borrowing, guaranteeing or similar limit binding on the
Borrower to be exceeded and (ii) the Borrower is not prohibited by any relevant
law or regulation from entering into the Finance Documents to which it is a
party and (iii) that the provisions of Section 239 of the Companies Act 2014 do
not prohibit the execution by the Borrower of the Finance Documents to which it
is a party.

 

Security

 

(a)Evidence that the Borrower has good and marketable title to the assets (the
Assets) over which they are providing Security.    (b)Security Documents in form
and content satisfactory to the Bank.    (c)Receipt by the Bank of the Security
Documents properly executed by the parties to them.    (d)Any documents required
to enable registration of the Security at the Companies Registration Office, the
Land Registry or Registry of Deeds or any other registry.    (e)Evidence of the
deregistration of the charge dated 22 May 2017 in favour of AIB Commercial
Finance Limited.

 

Insurance

 

Evidence of insurance of the Borrower’s assets in accordance with the Insurance
provisions in the Undertakings Schedule.

 

Miscellaneous

 

(a)Compliance with the Bank’s “know your customer” requirements.    (b)Receipt
by the Bank of a bank mandate form completed by the Borrower.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 



5

 



 

[ex10-1_001.jpg]

 

UNDERTAKINGS SCHEDULE

 

Environmental Obligations

 

The Borrower will comply with all applicable current laws, regulations and
practices relating to the protection of the environment from pollution (the
Environmental Obligations).

 

Insurance

 

(a)If required by the Bank, the Borrower will keep, its assets fully insured
against fire, theft, explosion, terrorist activities, floods, storm and other
reasonable risks for their full reinstatement value with an insurer acceptable
to the Bank and with the Bank’s interest noted on the policy or policies. The
insurance will also cover financial loss following business interruption as a
result of damage or loss of the Borrower’s assets caused by the insured risks
and will be in an amount and in a form acceptable to the Bank.    (b)The
Borrower will provide the Bank with a copy of the relevant policies and
insurance premium receipts upon request.

 

Information

 

(a)The Borrower will promptly provide to the Bank any financial or other
information that the Bank may, from time to time, reasonably request.    (b)The
Borrower will also provide to the Bank audited accounts, in form and substance
acceptable to the Bank, not later than three months after the Borrower’s balance
sheet date.    (c)Where the Borrower’s financial accounts have not been audited,
the Bank may request an audit be carried out at the Borrower’s expense by an
auditor acceptable to the Bank.    (d)All accounts and other financial
information provided to the Bank will be prepared in accordance with generally
accepted accounting standards.    (e)The information that the Bank asks for is
required to enable it to understand the Borrower’s financial position and to
assess the Borrower’s ability to meet its obligations in the Facility Letter.

 

Restriction on Lending

 

The Borrower will not advance, whether subject to a formal or informal
arrangement, any monies by way of a loan to a director of the Borrower, a member
of the Group or any Subsidiary without the prior written consent of the Bank.

 

In this provision:

 

(a)Unless the context requires otherwise, the application of the definition of
Group to any company at any time shall apply to the company as it is at that
time; and    (b)Unless the context requires otherwise:

 

(i)the application of the definition of Subsidiary to any company at any time
shall apply to the company as it is at that time; and

 

(ii)references to Subsidiary are references to a Subsidiary of the Borrower.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 



6

 

 

[ex10-1_001.jpg]

 



Negative pledge

 

The Borrower will not create or allow any mortgage, charge, pledge, lien (other
than a lien arising by operation of law) or other encumbrance over all or any
part of its assets or revenues or uncalled capital.

 

Pari Passu Ranking

 

The Borrower shall ensure that at all times any unsecured and unsubordinated
claims of the Bank against it under the Finance Documents to which it is a party
rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors except those creditors whose claims are mandatorily
preferred by laws of general application to companies.

 

Miscellaneous

 

If required by the Bank, the Borrower will pay any rental and other income from
its assets which are the subject of any Security into an account with the Bank
or to such account as the Bank may require.

 

Sanctions

 

The Borrower will not, directly or indirectly, use the proceeds of the Facility,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person (as defined below), (i) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Facility,
whether as underwriter, advisor, investor or otherwise).

 

Anti-corruption and anti-money laundering

 

The Borrower undertakes to implement necessary measures and relevant policies
and procedures in order to prevent any infringement by any member of the Group
of anti-corruption and anti-money laundering laws and regulations in force in
any competent jurisdiction, including, but not limited to, the Criminal Justice
(Corruption Offences) Act 2018 and the Criminal Justice (Money Laundering and
Terrorist Financing) Acts 2010 - 2018.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 

7

 



 

[ex10-1_001.jpg]

 

REPRESENTATIONS SCHEDULE

 

Status

 

The Borrower is duly incorporated with limited liability under the laws of
Ireland and has the power to own its assets and carry on its business as it is
being conducted.

 

Power and authority

 

The Borrower has:

 

(a)the power and authority to enter into the Finance Documents to which it is a
party and to perform and observe the obligations under those documents; and   
(b)has completed the Security to which it is a party in accordance with its
constitutional documents.

 

Obligations under the Finance Documents

 

The Borrower is in full compliance with its obligations under the Finance
Documents to which it is a party and the entry into and performance by the
Borrower of the Finance Documents to which it is a party and the transactions
contemplated thereby do not and will not conflict with any law or regulation
applicable to the Borrower or any party thereto or the constitutional documents
of the Borrower or any party thereto or with any agreement or instrument to
which the Borrower or any such party is a party or by which it is bound.

 

Environmental Obligations

 

The Borrower is in full compliance with the Environmental Obligations and the
Borrower is not aware of any circumstance that may prevent full compliance in
the future.

 

No misleading information

 

(a)The Borrower has disclosed to the Bank all facts to enable the Bank to
consider whether to make available the Facility to it.    (b)All information
provided by or on behalf of the Borrower was true, complete and accurate in all
material respects as at the date it was provided and has not become materially
adversely misleading or incorrect.

 

Centre of main interests

 

For the purposes of Regulation (EU) 2015/848 of 20 May 2015 on insolvency
proceedings (recast) (the Regulation), the centre of main interest (as that term
is used in Article 3(1) of the Regulation) of the Borrower is situated in
Ireland.

 

Pari Passu ranking

 

The Borrower’s payment obligations under the Finance Documents to which it is a
party rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for the obligations mandatorily preferred by
laws of general application to companies.

  

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 

8

 

 

[ex10-1_001.jpg]

 



Time for making representations

 

Each representation and warranty will be taken to be made by the Borrower daily
until the Facility has been repaid in full by reference to the facts and
circumstances existing at the date the representation or warranty is made.

 

Sanctions

 

None of the Borrower, any of its Subsidiaries, any director or officer, or any
employee, agent, or affiliate, of the Borrower or any of its Subsidiaries is an
individual or entity (“Person”) that is, or is owned or controlled by Persons
that are, (i) the subject of any sanctions administered or enforced by the US
Department of the Treasury’s Office of Foreign Assets Control, the US Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or the Hong Kong Monetary Authority (collectively, “Sanctions”), or
(ii) located, organised or resident in a country or territory that is, or whose
government is, the subject of Sanctions, including, without limitation,
currently, the Crimea region, Cuba, Iran, North Korea, Sudan and Syria.

 

Anti-corruption and anti-money laundering

 

Neither the Borrower, nor any of its Affiliates, nor any of their agents,
directors, employees or representatives, has engaged in an activity, committed
an act, or behaved in a way that may infringe any law or regulation intended to
prevent or punish corruption or money laundering in any jurisdiction in which
the Borrower or another member of the Group carries on an activity or to which
it is submitted including, but not limited to, the Criminal Justice (Corruption
Offences) Act 2018 and the Criminal Justice (Money Laundering and Terrorist
Financing) Acts 2010 - 2018.

 

In addition, the Borrower has instituted and maintains policies and procedures
designed to promote and achieve compliance with any applicable anti-corruption
and anti-money laundering laws and regulations.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 



9

 

 

[ex10-1_001.jpg]

 

GENERAL TERMS AND CONDITIONS

 

The following terms and conditions will apply to the Facility.

 

1 Utilisations

 

(a)The Bank will make payments from the Borrower’s account if there are cleared
funds in the Borrower’s account, or they are covered by the Limit or by an
increase to the Limit that the Bank has approved following a formal or an
informal request from the Borrower.

 

(b)If the Bank does not agree to a formal or an informal request from the
Borrower for an increase to the Limit, then the Bank will not usually make any
payment authorised by the Borrower that would cause its account to go over the
Limit.

 

2 Interest

 

(a)Interest will be calculated on a daily basis and on the basis that there are
360 days in each year (or where practice in the relevant interbank market for
the currency in question differs, in accordance with that market practice).
Interest calculated on this basis will be payable in respect of each of the 360
days in a calendar year.

 

(b)Interest will be debited in arrears to the Facility Current Account on the
Bank’s quarterly charging dates. On the dates interest (or any other charge) is
debited, interest will become payable on any borrowings created by such debit.

 

(c)The Bank may, from time to time and at its discretion, change its interest
rates.

 

(d)If the Bank demands repayment of the Facility, interest after demand will be
charged at the same rates and on the same basis as before demand.

 

3 Interest on Borrowings Over the Limit

 

If the Limit is exceeded, the Bank may charge interest at higher rates than set
out in the Facility Letter.

 

4 Charges for Borrowings Over the Limit

 

(a)If borrowings are over the Limit, in addition to charging interest as set out
in the Facility Letter, the Bank may also charge a daily overdraft fee at the
rate specified by the Bank from time to time.

 

(b)The daily overdraft fee will be debited in arrears to the Facility Current
Account at least 14 days after the interest charging dates on the Borrower’s
accounts with the Bank.

 

(c)As an alternative to the daily overdraft fee, or in addition to that fee, the
Bank may charge management fees if time is spent monitoring the Borrower’s
accounts or the circumstances otherwise require.

 

(d)The Bank will debit any such management fees to the Facility Current Account
and will tell the Borrower the amount of such fees before debiting them.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 

10

 

 

[ex10-1_001.jpg]

 



5 Costs and Expenses

 

(a)The Borrower will pay to the Bank the amount of all costs and expenses
(including any legal,security and valuation fees), stamp duty, taxes and other
charges and registration costs incurred or charged by the Bank in connection
with:

 

(i)the negotiation, preparation, administration, amendment, variation,
replacement or supervision of the Facility or any Finance Document; and

 

(ii)the enforcement of or the preservation of any rights under any Finance
Document and any proceedings instituted by or against the Bank as a consequence
of taking or holding the Security or enforcing these rights.

 

(b)The Bank will debit these costs to the Facility Current Account and will tell
the Borrower of theamount of such costs before they are debited.

 

6 Indemnity

 

The Borrower will indemnify the Bank on demand against any cost, loss or
liability incurred by the Bank in connection with or arising out of:

 

(a)the application of the Facility or any part of it by the Borrower; and/or

 

(b)the provision of the Facility or any other banking facilities by the Bank to
the Borrower; and/or

 

(c)the Bank having a security interest in any assets of the Borrower or any
other person providing Security, including:

 

(i)those incurred in connection with any litigation, arbitration or
administrative proceedings or regulatory enquiry concerning the Facility or its
application; or

 

(ii)in respect of a breach of, or a failure to meet, any Environmental
Obligations.

 

7 Demand and Notice

 

Any demand or notice given by the Bank under the Facility Letter may be:

 

(a)by letter addressed to the Borrower or any officer of the Borrower sent by
post to or left at the Borrower’s address last known to the Bank or at the
Borrower’s registered office; or

 

(b)by fax or other electronic means to the Borrower’s last known fax number or
electronic mail address. If sent by post, the demand or notice will be taken to
have been made or given at noon the second day following the day the letter was
posted. If sent by fax or other electronic means, the demand or notice will be
taken to have been made or given at the time of transmission.

 

Unless otherwise advised by the Bank any notices given by the Borrower to the
Bank under this letter will be delivered to HSBC France, Dublin Branch, 1 Grand
Canal Square, Grand Canal Harbour, Dublin 2.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 

11

 

 

[ex10-1_001.jpg]

 



8 Joint Borrowers

 

If the Borrower consists of two or more persons (whether corporates, partners or
otherwise):

 

(a)they will be jointly and individually liable to the Bank for the Facility and
for any other moneys from time to time owing to the Bank in respect of the
Facility;

 

(b)any notice given to any one of them under the Facility Letter will be notice
to all of them;

 

(c)if at any time any one or more of the provisions of the Facility Letter is or
becomes invalid, illegal or unenforceable against any one or more of them, it
will remain enforceable against the others as if it had been addressed to only
to those others;

 

(d)the Bank’s rights against any one such person will not be impaired,
discharged or otherwise affected by:

 

●the Bank granting any time or indulgence to any of the others;

 

●the Bank varying or releasing any of the others from any liability to the Bank
or any Security relating to such liability;

 

●the Bank failing to take any such Security; and/or

 

●any act, event or omission which would, but for these provisions, impair,
discharge or otherwise affect any of such rights of the Bank; and

 

(e)no such person will be entitled without the written consent of the Bank to
exercise any right or make any claim against any of the others (including any
right of subrogation or right to prove in a liquidation) arising by virtue of
any payment made in accordance with the Facility Letter or otherwise in
connection with the Facility Letter.

 

9 Payments

 

(a)All payments by the Borrower will be made in cleared funds in the currency in
which the payment is due on the due date for payment or, if that day is not a
Business Day, on the next succeeding Business Day.

 

(b)All payments will be made without any deduction or withholding (whether in
respect of set-off, counterclaim, duties, taxes, charges or otherwise).

 

(c)If the Borrower is required by law to make any deduction or withholding from
a payment, it will promptly pay to the Bank such additional sums as will make
the net sum received by the Bank equal to the full sum payable had there been no
deduction or withholding.

 



10 Increased Costs

 

(a)To the extent that the Bank is not compensated under any other provision in
the Facility Letter, the Borrower will on demand by the Bank compensate the Bank
either:

 

(i)by an increase in the interest rate; or

 

(ii)by such other payments as the Bank may require,

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 



12

 

  

in respect of each additional or increased cost incurred by the Bank or
reduction in the rate of return from the Facility resulting from:

 

●the introduction of or any change in (or interpretation, administration or
application of) any law or regulation after the date of the Facility Letter; or

 

●compliance with any law or regulation made after the date of the Facility
Letter.

 

This will include the consequences of any tax in respect of any payment received
or receivable by the Bank under the Facility (other than tax assessable on its
overall net income).

 

(b)The Bank will provide written notice to the Borrower specifying the amount of
the payments or increase in the interest rate (as the case may be) required in
respect of any such additional or increased cost or reduction in return.
However, the Bank will not be required to disclose any information relating to
the manner in which the Bank or any affiliated company of the Bank employ their
capital or arrange their internal financial affairs.

 

(c)In (a) above the term regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation.

 

(d)In (b) above the term affiliated company includes any subsidiary or holding
company as such terms are defined in section 7 and section 8 respectively of the
Companies Act 2014 (as the same may be amended, varied or replaced) or any other
subsidiary of any such holding company.

 

11 Miscellaneous

 

(a)No delay or failure by the Bank in exercising any right or remedy will be
taken to mean or take effect as a waiver or release of that right or remedy.
Each party will always be entitled to exercise all its rights and remedies
unless it has expressly waived them in writing.

 

(b)If at any time any one or more of the provisions of the Facility Letter is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
or enforceability of the remaining provisions of the Facility Letter will not be
in any way affected.

 

(c)If it becomes unlawful for the Bank to perform all or any of its obligations
under the Facility Letter, then the Bank will notify the Borrower and:

 

(i)the Borrower will repay any part of the Facility which has been utilised
together with all other amounts due and owing to the Bank; and

 

(ii)any part of the Facility that has not been utilised will be cancelled.

 

(d)The Borrower may sign any number of copies of the Facility Letter and these
copies together with the copy or copies signed on behalf of the Bank, will form
a single document.

 

12 Governing Law and Enforcement

 

(a)The Facility Letter, and all non-contractual obligations arising out of it,
will be governed by and construed in accordance with the laws of Ireland and all
claims and disputes (including non-contractual claims and disputes) arising out
of or in connection with the Facility Letter or its subject matter, negotiation
or formation will be determined in accordance with the laws of Ireland.

 

(b)The Borrower and the Bank both submit to the non-exclusive jurisdiction of
the courts of Ireland in relation to all claims, disputes, differences or other
matters (including non-contractual claims, disputes, differences or other
matters) arising out of or in connection with the Facility.

 

(c)The Borrower:

 

(i)waives any objection to the courts of Ireland including an objection on
grounds of inconvenience; and

 

(ii)agrees that a judgment or order of a court of Ireland in connection with the
Finance Documents is binding on it and may be enforced against it in the courts
of any other jurisdiction.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 

13

 

 

[ex10-1_001.jpg]

 

DEFINITIONS

 

Affiliate means, in relation to a company, (i) any entity held or controlled,
whether directly or indirectly, by that company, (ii) any entity holding or
controlling that company, whether directly or indirectly, alone or in concert
with others, and (iii) any entity held or controlled, whether directly or
indirectly, by any of the companies specified in point (ii).

 

Business Day means a day (other than a Saturday or Sunday) on which the relevant
banking offices and markets are open for business for the currency and
transaction involved;

 

European Central Bank Rate means the main refinancing operations (fixed rate)
published by the European Central Bank on
https://www.ecb.europa.eu/home/html/index.en.html. The European Central Bank
Rate is -0.40% per annum at the date of this Facility Letter but it may change
from time to time.

 

Facility Current Account means the current account of the Borrower with the Bank
on which the Facility is run;

 

Finance Documents mean the Facility Letter, any Security Document and any other
document designated as a Finance Document by the Bank and the Borrower;

 

Group means Majesco and its Subsidiaries from time to time and “member of the
Group” shall be construed accordingly;

 

Security Document means any document to be executed in order to create the
Security; and

 

Subsidiary has the meaning given to such expression by section 7 of the
Companies Act 2014.

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 

14

 

 

[ex10-1_001.jpg]

 

ACCEPTANCE BY THE BORROWER

 

We Exaxe Limited accept the offer and agree to all the terms and conditions
contained in the Facility Letter dated ___June 2019.

 

Date: 17, July 2019

 



Authorised Signatory: [ex10-1_002.jpg]  



 

 [ex10-1_003.jpg]



 

Witness

 

412 MOUNT KEMBLE AVE, SUITE 110C, MORRISTOWN, NJ 07960 USA



 

Address

 

 



 

  

VP. FINANCE MAJESCO



 

Occupation

 

Authorised Signatory: __________________

 

 



 

Witness

 

 



 

Address

 

 



 

Occupation

 

RESTRICTED - HSBC France, Dublin Branch

1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820, Ireland

Tel: +353-1-635-6000 Website: www.hsbc.ie

 

HSBC France, Dublin Branch is a registered business name of HSBC France, a
branch registered in Ireland (registration number 908966) having its registered
office at 1 Grand Canal Square, Grand Canal Harbour, Dublin 2, D02 P820 and
regulated by the Central Bank of Ireland for conduct of business rules. The
branch is registered by HSBC France, a company incorporated under the laws of
France as a société anonyme (registered number 775 670 284 RCS Paris), having
its registered office at 103, avenue des Champs-Elysées, 75008 Paris, France.
HSBC France is supervised by the European Central Bank, as part of the Single
Supervisory Mechanism, the French Prudential Supervisory and Resolution
Authority (l’Autorité de Contrôle Prudentiel et de Résolution) as the French
National Competent Authority and the French Financial Markets Authority
(l’Autorité des Marchés Financiers) for the activities carried out over
financial instruments or in financial markets.

 

15